Title: To James Madison from John Smith, 19 July 1810
From: Smith, John
To: Madison, James


Sir,
War Department, July 19th. 1810.
I have the honor, in the absence of the Secretary of War, to enclose a Copy of Governor Harrison’s dispatch of the 4th. inst. A like Copy will be transmitted to the Secretary at New York. I am, Sir, with perfect respect, your ob. servt:
(signed.)   Jno. Smith, C. C.
 
[First Enclosure]§ William Henry Harrison to William Eustis
4 July 1810, Vincennes. Reports the return of Messrs. Brouillet and DuBois from Prophetstown and encloses a deposition from the former. States that DuBois was well received by the Prophet, who denied any intention of going to war but who also asserted that “the Indians had been cheated of their lands, that no sale was good unless made by all the Tribes.” DuBois suggested that the Prophet visit Vincennes, but he declined, “alleging that he had been ill-treated when he was there before.” Mentions that DuBois talked with some of the Kickapoo tribe as well as with the Wea and Eel River tribes, all of whom feared there would be war and that they might be involved, but Harrison endorses DuBois’s view that the defection of the Potawatomi and other Indians at the recent council has “for the present, entirely frustrated the prophets designs.” Refers to reports that the Prophet will assassinate the Potawatomi chief, Winnemac, but Harrison suspects there are persons in Vincennes fomenting the Prophet’s discontent and encouraging him to oppose U.S. policies. Reiterates his long-standing opposition to the Prophet’s claim that the Indians consider all their lands as common property, defends his conduct in negotiating recent treaties, and agrees with Jefferson that the Miami Nation “are the only rightful Claimants of all the unpurchased lands from the Ohio to the Illinois and Mississippi Rivers.” Dismisses the Prophet’s grievances as “mere pretence, suggested to [him] by British Partizans & Emmissaries.” Believes the signatories to the 1809 treaty at Fort Wayne are satisfied with its terms.
